department of the internal revenue washington d treasury iservice b tax_exempt_and_government_entities_division uics -o1 sep sip tbts legend taxpayer a taxpayer b bank c company m insurance_company n company o individual d individual e company p company q company r company s company t court cp state s page state t date date date date date date date date date month sec_1 and amount amount amount amount amount amount amount dear page concerning the as supplemented by status of contributions to your this is in response to a ruling_request dated correspondence dated individual_retirement_accounts iras the facts upon which you base your requests ar taxpayer a is married to taxpayer b taxpaye taxpayer a terminated employment w in or more retirement plans represented to be qualified within the meaning of sec_401 of the internal_revenue_code in which t termination taxpayer a was entitled to receive plans axpayer a participated at his distributions from said retirement rs a and b th company m which sponsored one are residents of state t as follows of company p a licensed securities rstment advisor taxpayers a and b th bank c which sponsored one or kd within the meaning of section axpayer b participated at her distributions from said retirement _ taxpayer b terminated employment w in more retirement plans represented to be qualifie a of the internal_revenue_code in which t termination taxpayer b was entitled to receive plans induced by representations made by employees broker-dealer and company q a registered invé authorized companies p and q to manage the investment of their qualified retirement_funds upon the advice of representatives of compani rolled over distributions received respectively maintained by company m and bank c into se described in code sec_408 issued by ins rolled over three distributions totaling amount date insurance_company n is a state s_corporation authorized to do business in state t primarily to individuals most of its insurance_company n sells financial products ivisors and other distribution sales are made through independent financial a nt firms and financial institutions channels including but not limited to investme long with other similarly situated _ taxpayers a and b on or about date court of competent jurisdiction taxpayers filed a lawsuit in court cp state t distributor of insurance_company n against insurance_company n company o th ps p and q taxpayers a and b each from the qualified_retirement_plan s harate individual retirement annuities lirance company n on date on date annuities had decreased significantly taxpayer b rolled over amount the value s of taxpayers a and b’s irai as of date taxpayer a date and page products company p company q company r individual e individuals d and e owned and the lawsuit alleged that individuals d and e recommended the ira_annuities purchased by amended on or about date company s individual d and pera ted companies p q r and s ae companies p through s sold and or axpayers a and b said lawsuit was ffect that each plaintiff signed a n for participation for submission to the lawsuit contains a factual allegation to the document captioned group annuity applicatid insurance_company n these applications wer either signed by individual d or individual e who was listed as agent along w agent’s firm the reference to either individu company p as firm on the application itself w d and individual e also was acting simultaneou n in procuring the sale of the annuity ith a reference to company p as the al d or individual e as agent and to as intended to indicate that individual sly as an agent of insurance_company a sample group annuity application_for parti lawsuit submitted with taxpayers a and b’s rul ira_annuities may be purchased from insuranc kipation attached to the copy of the ing request indicates that qualified company n igh s and individuals d and e d b by advising them to purchase and distributions made from qualified ‘vicariously liable for said breaches individuals d and e companies p axpayers a and b by either al facts from them when they sold ers a and b ra annuities finally company p scope of their duties as agents of dulent misrepresentations and companies p thro the lawsuit alleged that breached their fiduciary duty to taxpayers a an selling them ira_annuities as vehicles to receiv retirement plans insurance_company n was of fiduciary duty by its agents company p and through s and individuals d and e defrauded t intentionally misrepresenting or omitting mater them their ira_annuities furthermore taxpay misrepresentations when they purchased their i and individuals d and e were acting within the insurance_company n when they made the frau omissions all of the named defendants committed ‘ ‘constructive fraud against inuities furthermore company p taxpayers a and b in selling them their ira ar scope of their duties as agents of and individuals d and e were acting within the nstructive fraud companies p insurance_company n when they committed ce ent when they said ira_annuities to through s and individuals d and e were neglig taxpayers a and b which negligence caused the decline in value of taxpayers a and b’s ira_annuities furthermore company p al within the scope of their duties as agents of ins negligently recommended and sold the ira anguities to taxpayers a and b and ‘ individuals d and e were acting rance company n when they relied upon said page companies p through s and individuals d and e negligently failed to disclose material facts to t them their ira_annuities which negligence caus a and b’s ira_annuities furthermore compat acting within the scope of their duties as agents made their negligent misrepresentations and wh material facts negligently misrepresented and axpayers a and b when they sold ed the decline in value of taxpayers ny p and individuals d and e were of insurance_company n when they en they negligently failed to disclose ered into a settlement agreement in month sec_1 and _ taxpayers a and b en fsuant to which insurance_company with insurance_company n and company o pu n agreed to pay taxpayers a and b sum s of nhoney in exchange for their agreeing to the dismissal of the above-referenced date ve amount and taxpayer b entitled the settlement taxpayer a was entitled to rece to receive amount in relevant part article of the settlement provides that ransfers of the surrender amounts for insurance_company n shall make separate ti each of the plaintiff's annuities to plaintiff's re spective designees within seven work business days after the processing of such paper _ lawsuit under the terms of from documentation contained in the file it app settlement was the result of arm’s-length negot adverse interests pursuant to the settlement agreement the date dollar_figure company n company o companies p through dismissed on or about date _ amount the portio taxpayer a as his share of the settlement proce from insurance_company n additionally on referenced amount settlement payment was company n to taxpayer b per agreement sai account maintained by taxpayers a and b’s co checks in the amounts of amount and amou taxpayers a and b respectively amounts a attorney’s fees ears that the above-referenced lations between various parties with lawsuit against insurance s and individuals d and e was h of amount ultimately received by pds was paid_by check to taxpayer a about date the above ade by check from insurance ‘checks were deposited into a_trust nsel on or about date were issued by said counsel to represent amount sec_5 and less on or about date taxpayer a contribut maintained in his name with company t also b contributed amount into an ira set up and company t it has been represented that both c ed amount into an ira set up and or about date _ taxpayer aintained in her name with ntributory iras met the page requirements of code sec_408 within days of date and b said dat the date amour e contributions were made t sec_5 and were paid to taxpayers a of the settlement agreement the it has been represented that pursuant to article rer a’s or taxpayer b’s ira value of the respective taxpayer’s either taxpa y annuity which consisted of the respective ira nnuity value exclusive of amounts herein less the applicable surrender received as a result of the settlement referenced n by means of a direct trustee to i charge was transferred by insurance_company account maintained with company y trustee transfer to the respective taxpayer’s ira t it has been represented that the sum of the settle taxpayer a amount or to taxpayer b amount and of the amounts transferred ra maintained with company t did by either taxpayer a or taxpayer b to his her kpayer a or amount with respect not exceed either amount with respect to ta to taxpayer b ment proceeds paid either to based upon the foregoing you request the follo wing rulings that taxpayer a’s receipt of amount fro the above described settlement of a lawsuit an ira set up and maintained in his name with company t constitutes a valid rollover transaction within the meaning of sec_408 code and dis subsequent contribution into an a i of the internal revenue insurance_company n pursuant to that taxpayer b’s receipt of amount fror the above described settlement of a lawsuit and ira set up and maintained in her name with ca transaction within the meaning of sec_408 d code insurance_company n pursuant to ts subsequent contribution into an pany t constitutes a valid rollover a g of the internal revenue with respect to the requested letter rulings sec for purposes of this section the term individug created or organized in the united_states for the his beneficiaries but only if the written govern certain requirements among these requiremen sec_408 which states that except in the c described in subsection d in sec_402 c no contribution will be accepted unless it is in ion a of the code provides that retirement account means a_trust exclusive benefit of an individual or g instrument creating the trust meets s is the one found in paragraph of se of a rollover_contribution a b or e rash and contributions will not be page accepted for the taxable_year in excess of the art under sec_219 on behalf of any in ount in effect for such taxable_year ividual sec_408 of the code provides the gene distributions from iras this section provides otherwise provided in subsection d any amou individual_retirement_plan or under an individu in gross_income by the payee or distributee as t provided under sec_72 ral rule for the tax treatment of in pertinent part that except as it paid or distributed out of an retirement annuity shall be included he case may be in the manner sec_408 of the code establishes an ex sec_408 and the income inclusion rule transactions characterized as rollover contributi amount is described in paragraph as a rollov requirements of subparagraphs a and b reption to the contribution rules of of sec_408 for certain bns under sec_408 an er contribution if it meets the bde states in pertinent part that subparagraph a of sec_408 of the cy paragraph of sec_408 does not apply to any amount_paid or distributed out of an individual_retirement_account or individua retirement annuity to the individual for whose benefit the account or annuity is maistained if -- i the entire amount received including money and any other prope retirement account or individual retirement anm contract for the benefit of such individual not which he receives the payment or distribution tty is paid into an individual hity other than an endowment ater than the 60th day after the day on subparagraph b of sec_408 in short apply to any amount described in subparagraph an ira account or annuity if at any time during of such receipt such individual received any ot subparagraph from an ira account or annuity income because of the application of this parag provides that this paragraph does not a i received by an individual from the 1-year period ending on the day er amount described in that ‘hich was not includible in his gross ph with respect to the requested letter rulings it hi and b and other similarly situated taxpayers competent jurisdiction against various defenda insurance_company n relating to a significant described in code sec_408 owned by tat various causes of said loss of value relating to a company n company o or other named parti insurance_company n said lawsuit was settle4 been represented that taxpayers a tiated a lawsuit in a court of ts named in the lawsuit including oss in value of ira_annuities ‘payers a and b the lawsuit alleged tivities taken either by insurance ts allegedly acting as the agents of pursuant to said settlement page d ira_annuities pursuant to the ircumstances presented herein we mts and from insurance_company due to alleged misconduct on the part company n no distribution occurred nd by insurance_company n taxpayers a and b recovered after attorney’s fees were deducted amounts and bed in code sec_408 within respectively which they rolled into iras descri days of receipt the above reference settlement proceeds were designed to replace a portion of taxpayers a and b’s ira annuity amounts lost of a number of defendants including insurance until the issuance of the checks in amount sec_5 ai accordingly based on the particular facts and hold that taxpayers a and b’s receipt of amou n as the replacement of a portion of their origir above-reference lawsuit settlement and the pay ment of these amounts to the newly- mpany t represent valid rollovers established individual_retirement_accounts at c onclude as follows thus with respect to your ruling requests we q that taxpayer a’s receipt of amount frot the above described settlement of a lawsuit and ira set up and maintained in his name with cc transaction within the meaning of sec_408 code and that taxpayer b’s receipt of amount frot the above described settlement of a lawsuit and ira set up and maintained in her name with c y mpany t constitutes a valid rollover transaction within the meaning of sec_408 of the internal_revenue_code this ruling letter is based on the assumption th were described in code sec_408 as repre contributory iras set up and maintained in the described above meet the requirements of cod additionally it assumes the correctness of all respect thereto nt taxpayers a and b’s ira_annuities sented it also assumes that the names of taxpayers a and b e sec_408 as represented facts and representations made with m insurance_company n pursuant to its subsequent contribution into an mpany t constitutes a valid rollover aq of the internal revenue m insurance_company n pursuant to its subsequent contribution into an a copy of this letter has been sent to your auth with a power_of_attorney on file in this office rized representatives in accordance _ aus - if you have any questions concerning this letter_ruling please contact esquire who may be reathed at not a toll-free number fax enclosures deleted copy of this letter notice of intention to disclose sincerely yours frances v sloan manager employee_plans technical group
